Exhibit 10(yy)

May 7, 2001

Gregory Curl

NCI-007-57-06

Charlotte, NC

Dear Greg,

This letter confirms our commitment to you concerning your Supplemental
Executive Retirement Plan and Employment Agreement dated January 30, 1996. You
are currently a participant in the Bank of America Supplemental Executive
Retirement Plan (SERP). Attached is an illustration showing your benefit under
this plan. Under the terms of this plan you are vested in the retirement benefit
when you reach age 55 with 15 years of service.

We agree that if your employment is terminated for any reason other than cause
prior to the date you become vested (September 1, 2003); we will provide you
with the benefit you have earned that would be payable at age 55 upon your
termination. If your termination is for cause as defined in Section 6.5 of your
employment agreement your SERP benefit continues to be forfeitable under the
plan’s provisions.

Your Employment Agreement dated January 30, 1996 continues to be in effect.
Under the terms of this agreement you are eligible to receive a severance
benefit of 1 year of your current base salary plus 1 year continuation of health
and welfare benefits if you are terminated for any reason other than cause or
voluntarily terminate your employment. Based on your current age and
service, you meet the eligibility requirements for retirement under the medical
and stock programs. As you would now qualify for benefits under the Retiree
Medical Plan we agree that the healthcare continuation provision no longer
applies. All stock awards and stock options will automatically be fully vested
upon your termination. All other aspects of the agreement continue to apply and
we agree benefits provided under Article 7 (Change In Control) are not
applicable at this time.

If you agree that this letter correctly outlines our commitment to you, please
sign and return one copy to me.

/s/ James H. Hance, Jr.

James H. Hance, Jr.

cc: Charles Loring

 

Agreed and Accepted: /s/ Gregory Curl Gregory Curl May 15, 2001 Date